Title: From James Madison to Albert Gallatin, 23 March 1808
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, March 23. 1808.

I have the honor to request that you cause the sum of Thirty five thousand dollars, (out of the foreign intercourse fund) to be placed in the hands of the Bankers of the United States at Amsterdam, as well to repay their present advances to the Ministers of the United States in Europe, as to satisfy such dfts, as may be made upon them, on the same account, in the course of this year.  The said Bankers to be charged accordingly, and held accountable.  I am &c.

James Madison.

